United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Southeastern PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-882
Issued: August 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2013 appellant filed a timely appeal from a November 6, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $2,486.37; and
(2) whether OWCP properly denied waiver of the overpayment.
FACTUAL HISTORY
This case was previously before the Board.2 Appellant had filed an occupational claim
on December 12, 2008 for injuries as a result of repetitive activity in her federal employment as a
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-287 (issued August 19, 2011).

mail processing clerk. The claim was accepted for bilateral flexor tenosynovitis, right tunnel
radial neuropathy, right ulnar neuropathy, right carpal tunnel median neuropathy, left upper
extremity overuse syndrome and cervical strain. The Board affirmed OWCP’s denial claim for a
recurrence of disability commencing September 23, 2009. The history of the case as provided in
the prior Board decision is incorporated herein by reference.
In a letter dated December 1, 2009, OWCP noted that appellant had claimed her mother
as a dependent on a claim for compensation. It advised her that a parent was a dependent if
wholly dependent on the employee. On December 11, 2009 appellant responded that her mother
received $892.00 per month in Social Security Administration (SSA) benefits and $507.00 per
month from a pension plan.
As the Board noted in its prior decision, appellant worked four hours a day as of
October 1, 2009. In a January 13, 2010 report, Dr. Scott Fried, an attending osteopath, indicated
that appellant was working three days a week. In an August 5, 2010 report, he stated that
appellant continued to work part time in a modified position. The record reflects that on
September 4, 2010 appellant was offered and accepted a full-time, light-duty position. As of
October 25, 2010 she began intermittently working less than eight hours a day and claimed
compensation for the remaining hours.3 Appellant received compensation for wage loss.
With respect to appellant’s pay rate, the employing establishment provided a
November 18, 2010 memorandum that established her base pay was $49,518.00 annually as a
level 6, Step K full-time employee. In addition, the employing establishment noted that
appellant earned $55.88 per week in night differential and $95.23 per week in Sunday premium
pay.
An OWCP memorandum dated January 12, 2011 calculated that appellant’s weekly base
pay was 952.40, with an additional $380.96 per week in Sunday premium pay and $55.88 in
night differential. Commencing December 18, 2010, OWCP used a pay rate for compensation
purposes of $1,389.24 per week, with a two-thirds compensation rate for no dependents.
In a letter dated August 28, 2012, OWCP advised appellant of a preliminary
determination that an overpayment of $2,486.37 occurred from October 25, 2010 to
July 13, 2012, as she was paid at an incorrect pay rate. Appellant was paid from October 25 to
November 5, 2010 using a pay rate of $908.88, from November 6 to December 17, 2010 using a
pay rate of $890.85 and from December 18, 2010 to July 13, 2012 using a pay rate of $1,389.24
per week. The correct pay rate should have been $1,103.38 based on the information provided
by the employing establishment. OWCP calculated that appellant had received $13,156.41 in net
compensation during the overpayment period, but should have received $10,607.04. It found she
was not at fault in creating the overpayment and requested financial information to consider
waiver of the overpayment.
Appellant submitted a September 4, 2012 letter contending that her mother should be
considered a dependent and her compensation rate should be based on having a dependent. In an
overpayment recovery questionnaire (OWCP-20), she reported $5,728.50 in monthly income,
3

The compensation claimed generally was one and a half hours per day, although appellant’s work hours varied
and intermittently she worked eight hours and did not claim compensation.

2

which included $4,350.50 in earnings, plus her mother’s SSA and pension benefits. Appellant
noted $4,350.50 was “gross” income, dividing annual earnings of $52,206.00. She reported
$3,213.00 in monthly expenses. With respect to assets, appellant reported $3,525.00.
By decision dated November 6, 2012, OWCP finalized its determination that an
overpayment of $2,486.37 was created due to an incorrect pay rate. With respect to waiver, it
found that appellant had income of $4,350.00, with expenses totaling $3,172.00. OWCP did not
use income or expenses related to appellant’s mother,4 but concluded that the evidence did not
warrant waiver of the overpayment based on her income.
LEGAL PRECEDENT -- ISSUE 1
Under 5 U.S.C. § 8101(4), “‘monthly pay’ means the monthly pay at the time of injury,
or the monthly pay at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater.…”
Section 8114(d) of FECA provides:
“Average annual earnings are determined as follows:
“(1) If the employee worked in the employment in which he was employed at the
time of his injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay-(A) was fixed, the average annual earnings are the annual rate of pay; or
(B) was not fixed, the average annual earnings are the product obtained by
multiplying his daily wage for particular employment, or the average
thereof if the daily wage has fluctuated, by 300 if he was employed on the
basis of a 6-day workweek, 280 if employed on the basis of a 51/2-day
week, and 260 if employed on the basis of a 5-day week.
“(2) If the employee did not work in employment in which he was employed at
the time of his injury during substantially the whole year immediately preceding
the injury, but the position was one which would have afforded employment for
substantially a whole year, the average annual earnings are a sum equal to the
average annual earnings of an employee of the same class working substantially
the whole immediately preceding year in the same or similar employment by the
United States in the same or neighboring place, as determined under paragraph
(1) of this subsection.
“(3) If either of the foregoing methods of determining the average annual earnings
cannot be applied reasonably and fairly, the average annual earnings are a sum
that reasonably represents the annual earning capacity of the injured employee in
the employment in which he was working at the time of the injury having regard
to the previous earnings of the employee in Federal employment, and of other
4

Appellant listed $41.25 expense for her mother’s life insurance.

3

employees of the United States in the same or most similar employment in the
same or neighboring location, other previous employment of the employee, or
other relevant factors. However, the average annual earnings may not be less than
150 times the average daily wage the employee earned in the employment during
the days employed within one year immediately preceding his injury.”
A claimant is entitled to augment compensation for a “dependent” pursuant to 5 U.S.C.
§ 8110. A parent is a dependent if “wholly dependent on and supported by the employee.”5 The
Board has defined wholly dependent to mean that the person claiming dependent status must
have no other consequential sources of maintenance.6
ANALYSIS -- ISSUE 1
To determine the fact and amount of overpayment in this case, the record must establish
the correct pay rate for compensation purposes. The Board is unable to determine if OWCP’s
finding that the correct weekly pay rate was $1,103.38 is accurate. OWCP found the correct pay
rate was based on a full-time level 6, Step K position with night differential and Sunday
premium pay as of October 25, 2010. The employing establishment provided some information
in a November 18, 2010 memorandum that appellant’s pay rate on October 25, 2010 was a base
salary of $49,518.00 ($952.27 a week), plus $55.88 a week in night differential and $95.23 a
week of Sunday differential. OWCP did not, however, make any findings with respect to either
5 U.S.C. § 8101(4) or 5 U.S.C. § 8114(d). It is not clear the nature and extent of appellant’s
work following her injury, but it appears that she worked part time for certain periods. OWCP
did not make any findings under 5 U.S.C. § 8101(4) as to whether a recurrence of disability on
October 25, 2010 was more than six months after appellant resumed regular full-time
employment. Moreover, there are no findings as to how the pay rate was calculated according to
the provisions of 5 U.S.C. § 8114(d) noted above. The case will be remanded to OWCP for
proper findings after securing any additional relevant information as to appellant’s work history
and pay.
Appellant contended that the overpayment was incorrect because she should have been
paid at the augmented rate for a claimant with a dependent. It is her contention that her mother is
a dependent under 5 U.S.C. § 8110, but in this case, appellant’s mother was receiving both SSA
benefits of $842.00 a month as well as $507.00 a month in pension benefits. In L.E., the
employee’s parent received SSA benefits of $470.00 per month and the Board found that the
parent was not “wholly dependent” on the employee.7 For a parent to be considered as a
dependent there must be no other consequential sources of maintenance. The SSA and pension
benefits received by appellant’s mother are not considered inconsequential and she cannot be
considered a dependent.
With respect to the period and amount of the overpayment, the Board notes that OWCP
found the overpayment period was October 25, 2010 to July 13, 2012, but under OWCP’s
calculations from October 25 to December 17, 2010 appellant was paid compensation based on a
5

Id.

6

William L. Rogers, 1 ECAB 191 (1948).

7

Docket No. 09-1750 (issued March 12, 2010).

4

pay rate lower than $1,103.38. It is well established that OWCP should not attempt to offset
underpayments of compensation in determining the amount of an overpayment, as they are
separate issues.8 On return of the case, it should properly calculate the period and amount of any
overpayment.
Based on the Board’s determination as to the fact and amount of overpayment, the issue
of waiver is rendered moot.
The case will accordingly be remanded to OWCP for proper findings. After such further
development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture as to the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 6, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: August 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

See Robert L. Curry, 54 ECAB 675 (2003). If a claimant pursues waiver and the overpayment is waived, the
claimant has lost due process rights with respect to recovery of the offset amount.

5

